Case 19-29822   Doc 64   Filed 02/11/20 Entered 02/12/20 07:32:01   Desc Main
                          Document     Page 1 of 17
Case 19-29822   Doc 64   Filed 02/11/20 Entered 02/12/20 07:32:01   Desc Main
                          Document     Page 2 of 17
Case 19-29822   Doc 64   Filed 02/11/20 Entered 02/12/20 07:32:01   Desc Main
                          Document     Page 3 of 17
Case 19-29822   Doc 64   Filed 02/11/20 Entered 02/12/20 07:32:01   Desc Main
                          Document     Page 4 of 17
Case 19-29822   Doc 64   Filed 02/11/20 Entered 02/12/20 07:32:01   Desc Main
                          Document     Page 5 of 17
Case 19-29822   Doc 64   Filed 02/11/20 Entered 02/12/20 07:32:01   Desc Main
                          Document     Page 6 of 17
Case 19-29822   Doc 64   Filed 02/11/20 Entered 02/12/20 07:32:01   Desc Main
                          Document     Page 7 of 17
Case 19-29822   Doc 64   Filed 02/11/20 Entered 02/12/20 07:32:01   Desc Main
                          Document     Page 8 of 17
Case 19-29822   Doc 64   Filed 02/11/20 Entered 02/12/20 07:32:01   Desc Main
                          Document     Page 9 of 17
Case 19-29822   Doc 64   Filed 02/11/20 Entered 02/12/20 07:32:01   Desc Main
                          Document     Page 10 of 17
Case 19-29822   Doc 64   Filed 02/11/20 Entered 02/12/20 07:32:01   Desc Main
                          Document     Page 11 of 17
Case 19-29822   Doc 64   Filed 02/11/20 Entered 02/12/20 07:32:01   Desc Main
                          Document     Page 12 of 17
Case 19-29822   Doc 64   Filed 02/11/20 Entered 02/12/20 07:32:01   Desc Main
                          Document     Page 13 of 17
Case 19-29822   Doc 64   Filed 02/11/20 Entered 02/12/20 07:32:01   Desc Main
                          Document     Page 14 of 17
Case 19-29822   Doc 64   Filed 02/11/20 Entered 02/12/20 07:32:01   Desc Main
                          Document     Page 15 of 17
Case 19-29822   Doc 64   Filed 02/11/20 Entered 02/12/20 07:32:01   Desc Main
                          Document     Page 16 of 17
Case 19-29822   Doc 64   Filed 02/11/20 Entered 02/12/20 07:32:01   Desc Main
                          Document     Page 17 of 17
